

 S2245 ENR: Knowledgeable Innovators and Worthy Investors Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 2245IN THE SENATE OF THE UNITED STATESAN ACTTo include New Zealand in the list of foreign states whose nationals are eligible for admission
			 into the United States as E–1 and E–2 nonimmigrants if United States
 nationals are treated similarly by the Government of New Zealand. 1.Short titleThis Act may be cited as the Knowledgeable Innovators and Worthy Investors Act or the KIWI Act.2.Nonimmigrant traders and investorsFor purposes of clauses (i) and (ii) of section 101(a)(15)(E) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)), New Zealand shall be considered to be a foreign state described in such section if the Government of New Zealand provides similar nonimmigrant status to nationals of the United States.Speaker of the House of RepresentativesVice President of the United States and President of the Senate